[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO REOPEN (#115)
General Statutes § 49-15 provides in part that "no . . . judgment shall be opened after the title has become absolute in any encumbrancer." A motion to reopen a judgment of strict foreclosure must be heard, not merely filed, prior to the vesting of title, unless it is filed within the time provided to appeal from the initial foreclosure judgment. Farmers  Mechanics Savings Bank v.Sullivan, 216 Conn. 341, 349, 579 A.2d 1054 (1990). The defendant's motion was not filed until after the appeal period expired, and was not heard until after the law days had passed. Therefore, the motion to reopen is denied.
WILLIAM F. HICKEY, JUDGE